Title: [Diary entry: 4 January 1788]
From: Washington, George
To: 

Friday 4th. Thermometer at 35 in the Morning—30 at Noon And 25 at Night. The morning was neither cold nor unpromising but the Wind coming out from the No. Wt. about 10 Oclock it blew fresh & keen. Rid to all the Plantans. In the Neck the Men were getting Posts & rails for fencing; & the Women were threshing Oats. At Muddy hole, the Men were getting rails and the women makg. fences. At Dogue run, the Men were cutting Coal wood and the Women Hoeing Swamp as yesterday. At Frenchs the Men were cuttg. & mauling fence Stakes and the women levelling old ditches and grubbing. From this Plantation 120 Bushls. of clean Oats had been sent to Muddy hole, 108 brot. to the Mansn. House and 100 left for the Plow horses on the Plantation. These with some which had been carried to Muddy hole in the straw, and what the Plow horses have all the Fall & Winter been fed on, constitute the amount of what grew in field No. 1 whereof 15 acres were in Wheat leaving abt. 40 in Oats. At the Ferry—the Men were getting Stakes, making Racks &ca. & the Women thinning trees in the Swamp. Doctr. Craik dined here & returned afterwards to Alexandria. A Vessel with 130 Barls. of Corn, sent by Colo. Mercer arrived here but from mismanagement of the Overseer on board no notice thereof was given till Sundown. Consequently no endeavor used to land it tho’ the Weather indicated a severe frost.